 376DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The labor organization involved claims- to represent certainemployees of the Employer..3.For a number of years the Employer has recognized the Unionas the exclusive bargaining representative of a unit of all its employ-ees, excluding guards, confidential employees, professional employees,and supervisors as defined in the Act, and such other employees whomay be excluded from time to time by mutual agreement.The partieshave had contractual relations on this basis without benefit of aBoard certification. . However, the Employer now would excludefrom this unit the following classifications- of employees upon theground that they are supervisory within the meaning of Section2 (11) of the Act : Head lineman, head switchman, service assistant,and head house serviceman.The Union contends that the aforemen-tioned classifications are nonsupervisory and that they have been, andare now, properly a part of the overall unit which both parties agreeis appropriate.The Employer concedes that the Union representsa majority of its employees including those holding the job titles inquestion.Neither party requests an election.Therefore, the soleissuewhich the parties are asking the Board to determine is as tothe status of the head linemen, head switchmen, service assistants, andhead house serviceman.For the detailed reasons which' we have given in the recentBellTelephonecase,l we find that the Board is without power to make therequested determination.Accordingly, we shall dismiss the petitionforthwith?[The Board dismissed the petition.]MEMBER BEAN took no part in the consideration of the above Deci-sion and Order.i The Bell Telephone Company of Pennsylvania,118 NLRB 371.2 Although ChairmanLeedom disagreedwith the holding in theBellcase, footnote 1,supra,he now deems himself bound by the majority finding therein.T. P. Taylor&Company, Inc.; T. P. Taylor Drugs, Inc.; and T. P.Taylor & Company of Indiana1and Retail Clerks Union LocalNo. 445,Retail Clerks International Association,AFL-CIO,Petitioner.Case No. 9-RC-4963. June 27,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold M. Kennedy,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.3The name of the Employer appears as amended at the hearing.118 NLRB No. 49. T. P. TAYLOR & COMPANY, INC.377Upon the entire record in this case,the Board finds: 21.T. P. Taylor&Company, Inc., operates 17 retail drugstores inLouisville,Kentucky,and in the surrounding area in JeffersonCounty, Kentucky,as well as a warehouse and general office buildingin Louisville.T. P. Taylor Drugs, Inc., operates 1 retail drugstorein Elizabethtown,Kentucky,approximately 55 miles from Louisville.T. P. Taylor & Company of Indiana operates three stores in Jefferson-ville and NewAlbany,Indiana, immediately across the Ohio Riverfrom Louisville.None of the corporations has any other operationsrelated to or connected with these functions.All of the drugstoresare operated under the name "Taylor Drug Stores."The principalofficers in all three corporations are the same.The stock in all threecorporations is owned bymembers ofthe same family, although invarying proportions.The books and records of all three corporationsare kept in the general office in the warehouse building of T. P. TaylorCompany, Inc., in Louisville,Kentucky.Payroll records and per-sonnel operations for all three corporations are handled at this samegeneral office.All billsfor merchandise are paid from this office.Bank deposits of receiptsby thevarious stores are recorded here andall shipments made from the warehouse to the various stores arecharged at cost against each store through bookkeeping transactions.The administrative and warehouse expenses are charged against theaccounts of each store on a pro rata basis according to its sales. It isclear from the foregoing,and the Employer so concedes,that T. P.Taylor & Company,Inc., T.P. Taylor Drugs, Inc., and T. P.TaylorI&Companyof Indiana constitute a single employer within themeaning of Section 2 (2) of the Act.'Total retail sales for all stores of the three corporations were ap-proximately$6,500,000, during the latest fiscal year.Approximately$3,500,000 worth of merchandise at cost were shipped to all 21 storesfrom the warehouse,of which $272,000 represents the cost of. itemssent to the Indiana stores.Of themerchandise shipped by the ware-house, approximately $2,785,000 represents the value of items receivedby the warehouse from points outside the State of Kentucky. Inview of the foregoing and for the reasons as stated in the BoarddecisionofT.H. Rogers Lumber Company,'that apartfrom otherconsiderations,theEmployer's total retail activity shows at least$1,000,000 direct inflow and $100,000 direct outflow, we find that itwill effectuate the policy of theAct toassert jurisdiction over theEmployer.9 The request for oralargument made by the Petitioneris herebydenied as,in our opin-ion, the record and briefs adequately present the issues and the positions of the parties.3SeeChemical Express,117 NLRB29;Pacific Fine Arts,etat., 116 NLRB1607;BlueRockQuarry,116 NLRB. 1778.4 117 NLRB 1732. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner originally requested a unit including the employeesof the 21 retail drugstores of all 3 corporations.During thehearing the Petitioner amended its petition, in the alternative, for aunit to consist of all regular full-time and regular part-time em-ployees at the 17 retail stores of T. P. Taylor & Company, Inc., inJefferson County, Kentucky, excluding guards, professional em-ployees, and supervisors as defined in the Act.' The Employer, on theother hand, urges that only a unit of all employees of the Employer,including the 21 stores, the warehouse operation, and the general of-fices, is appropriate.All of the retail drugstores except for the one located at Eliza-bethtown, Kentucky, are geographically located in the greater Louis-ville,Kentucky, area.Temporary interchange of employees of the20 stores in this area is not uncommon although such temporary detailto the Elizabethtown store is less frequent, occurring primarily dur-ing illness or vacation periods of Elizabethtown employees.As notedabove, all 21 retail drugstores are directly serviced by the Employer'sgeneral offices and warehouse which exist solely for that purpose, andthe Employer contends that employees in those operations shouldbe a part of any unit covering selling and nonselling employees lo-cated at the stores.We find merit in the Employer's contention.The Board has longregarded all selling and nonselling employees as a basically appro-priate unit in the retail industry."This is particularly apparent indepartment store cases 7 where the Board has had numerous occasionsto pass upon issues with respect to the appropriate unit.Further,where a multiple outlet operation is involved the basic selling andnonselling unit includes all those within an appropriate adminis-trative division or area."This is not to say that a unit composed ofs The parties were in agreementwith respectto the classification of employees at thevarious stores which-should be included in any unit found appropriate by the Board.Further, theparties stipulatedthat the term"professional"referred to pharmacists wherethe individual in that classification was not a manager or assistant manager,and thatthose tobe excludedas supervisorsare storemanagers,assistant managers,and 4 depart-mentalexecutivesupervisors havingauthority over the drug,cosmetic,fountain,and cigardepartments, respectively,of all21 retail stores.8 See', e. g.,Florsheim Retail Boot Shop,80 NLRB 1312;Singer Sewing Machine Com-pany, 87NLRB460;GrinnellBrothers,88 NLRB 397.7 See, e. g.,The May Department Stores Company,46NLRB305;Sears RoebucktCo.,76 NLRB 167, 169 ;Maas Brothers,Inc.,88 NLRB 129, 131-137.8 SeeMaas Brothers,Inc.,footnote7,supra;CrownDrug Company,108 NLRB 1126;Jewel FoodStores,etc.,111 NLRB 1368. T. P. TAYLOR & COMPANY, INC.379less than allselling and nonselling employees in the retail industrywould not be found appropriate under certain circumstances.Thus,in the recentHarriscase,' where there was "no conclusive history ofcollective bargaining . . ." and "no other labor organization [wasseeking] to represent employees of the Employer . . .," the Boardrestated the conditions under which a separate warehouse unit wouldbe granted in a department store case as those :where the employer's warehousing operation is (1) geographicallyseparated from its retail store operations; (2) there is separatesupervision of the employees engaged in warehousing functions;and (3) there is no substantial integration among the warehous-ing employees and those engaged in other store functions. . . ."Having determined that the stated conditions had been met, the Boardfound the warehouse unit appropriate in that case.The Boardhas accorded similar treatment to maintenance employees inmanufacturing operations toHowever, unlike the circumstances in theHarriscase, the Peti-tioner here is seeking an overall unit of selling and nonselling em-ployees of the Employer, but excluding some of the nonsellingemployees-specifically those assigned to the office and warehouse.Analogous to this situation are the Board's unit determinations in,manufacturing industries wherein a production and maintenanceunit, including crafts and other fringe groups of employees, is re-garded as basically appropriate,1' and wherein the Board will not.permit the establishment of a production unit excluding maintenanceemployees whom no union seeks to represent.12Nor will the Board,absent agreement of the parties, establish a production and main-tenance unit excluding craft, departmental, or fringe groups wheresuch excluded employees are not sought to be represented by any otherunion even though the proposed exclusions might otherwise form thebasis for a separate unit.13Thus, where, as here, there is no historyof collective bargaining for any of the employees, and no labor organi-zation is seeking separately to represent the warehouse 14 or office 15employees, we find that the appropriate unit should include all sellingand nonselling employees of the Employer.Under all the circumstances and upon the facts contained in therecord, we have found that both of the alternative units requested bythe Petitioner are too limited in scope.Although the petitioner hase A. Harris &Co., 116 NLRB 1628.io SeeShorelandFreezers, Inc.,108 NLRB 723, 727.n SeeMeter & FrankCompany,86NLRB 517, 518.12 Comfort Slipper Corporation,111 NLRB 188, 189.13Central Carolina Farmers Exchange,Inc.,115 NLRB1250,1253;Rheem Manufactur-ing Company,110 NLRB 904,and casescited therein.Cf.A. Harris &Co., footnote9, supra.is SeeMeter & Frank Company,footnote 11,supra. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDnot indicated an unwillingness to represent a more comprehensiveunit, it has not made a substantial showing of interest in the largerunit.We shall, therefore, dismiss the petition without prejudice.The Board dismissed the petition.)MEMBERSRODGERS and BEAN took no part in the consideration ofthe above Decision and Order.Merritt-Chapman & Scott CorporationandUnited Brotherhoodof Carpenters and Joiners of America,AFL-CIO;CarpentersDistrict Council of Madison County,Illinois, and Vicinity,affiliated with United Brotherhood of Carpenters and Joinersof America,AFL-CIO;Local 633, United Brotherhood of Car-penters and Joiners of America,AFL-CIO;and Local 377,United Brotherhood of Carpenters and Joiners of America,AFL-CIOandHenry Michel and Harold A. Hanlon.Cases Nos.14-CA-1438 aind 14-CB-305. June 28,1957DECISION AND ORDEROn April 24, 1956, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theDistrict Council, Local 633, and Local 377, herein called the Unions,lead engaged in and were engaging in certain unfair labor practices-within the meaning of Section 8.(b) (2) and (1) (A) of the Act, andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto; The Trial Examiner also found that the Company andthe Brotherhood had not engaged in the alleged unfair labor practices.Thereafter, exceptions and briefs were filed by the Company, theGeneral Counsel, and the Unions.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner insofar as they are consistent with theDecision and Order herein.1.With respect to the company and the Brotherhood, the GeneralCounsel alleged that in and after May 1955 they maintained and en-1The Unions also requested oral argument.In our opinion,the record,the exceptions,and the briefs fully present the issues and the positions of the parties.Accordingly, therequest for oral argument is hereby denied.118 NLRB No. 48.